Citation Nr: 1114810	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured left index metacarpal.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to March 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted entitlement to service connection for residuals of a fractured left index metacarpal and wrist.  

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to service connection for carpal tunnel syndrome, to include as secondary to residuals of a fractured left index metacarpal and wrist, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured left index metacarpal have manifested limitation of motion and decreased strength without ankylosis.  

2.  The Veteran's left wrist traumatic arthritis has manifested limitation of motion and decreased strength without ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a fractured left index metacarpal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5225, 5229 (2010).

2.  The criteria for an initial in excess of 10 percent for left wrist traumatic arthritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of a fractured left index metacarpal and wrist was granted in the October 2007 rating decision on appeal with a single noncompensable evaluation assigned, effective July 23, 2007.  In a July 2010 rating decision, the Veteran's disability was recharacterized as residuals of a fractured left index metacarpal and traumatic arthritis of the wrist.  Separate 10 percent evaluations were granted for each disability effective from the original date of service connection, July 23, 2007.  The Veteran contends that higher ratings are warranted as he experiences loss of function in both his left hand and wrist.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With respect to the residuals of a fractured left index metacarpal, the disability is currently rated as 10 percent disabling under Diagnostic Code 5229 pertaining to limitation of motion of the index or long finger.  The maximum allowable rating under this diagnostic code is 10 percent for both the minor and dominant joint, even if it is ankylosed.  38 C.F.R. § 4.71a; Diagnostic Codes 5229, 5225.  Accordingly, an increased rating is not possible on the basis of limitation of motion of the index finger.  

A note following Diagnostic Code 5225 provides that in the case of ankylosis, consideration should be given to whether an evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  However, in this case, the evidence does not establish that the Veteran's left index finger is ankylosed.  Although the record contains a November 2009 statement from a private physician stating that the Veteran's left hand is 100 percent incapacitated, the Veteran's left index finger manifested useful motion at VA examinations in August 2007 and November 2009.  In addition, both VA examiners specifically found that the left index finger was not ankylosed.  While VA is also required to apply 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  See DeLuca, 8 Vet. App. at 204-207; Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board finds that consideration of a rating for amputation or interference with the hand is not warranted.  

Regarding the Veteran's traumatic arthritis of the left wrist, the current 10 percent disability rating was assigned in accordance with Diagnostic Code 5010, providing that traumatic arthritis should be rated as degenerative arthritis under Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis (established by X-ray findings) is rated based on limitation of motion of the specific joint involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each group of minor joints if the limited motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran's traumatic arthritis of the left wrist clearly does not involve multiple joint groups, therefore, an increased rating is not warranted under Diagnostic Code 5003.  Furthermore, while the disability was productive of some limited motion upon VA examination in November 2009, Diagnostic Code 5215 for rating limitation of motion of the wrist provides for a maximum 10 percent evaluation.  An increased rating is therefore not possible based on limited wrist motion.  The Board has also considered whether an increased initial rating is warranted under Diagnostic Code 5214 for wrist ankylosis, but as the record does not establish ankylosis of the wrist, this diagnostic code is inapplicable.  The Veteran has experienced loss of strength and weakness from his arthritis, but has clearly retained some useful motion of the wrist throughout the claims period.  The November 2009 VA examiner also specifically found that there was no wrist ankylosis.  Thus, an increased evaluation is not warranted based on limitation of motion or ankylosis.

The Board has considered whether there is any other schedular basis for granting higher ratings for the left index finger and wrist disabilities, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veteran Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's left index finger and wrist disabilities are manifested by symptoms such as painful motion and loss of strength.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the RO denied entitlement to TDIU in a July 2010 rating decision.  The Veteran has not disagreed with that determination, and there have been no contentions of unemployability since the July 2010 denial of TDIU.  The Veteran also in January 2011 that while he was not longer working, he took a buy-out and retired from his position as a communications equipment installer.  The Board therefore finds that remand or referral of a claim for TDIU is not necessary.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the left index metacarpal is denied.

Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the 
left wrist is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


